ORDER
The Court on December 29,1998, having ordered that the three-month suspension from practice of LUBA ANNENKO of CHERRY HILL ordered by the Court on November 18, 1998, to be effective December 15, 1998, be stayed and that the matter be summarily remanded to the Disciplinary Review Board to permit respondent to apply to the Board to vacate its decision in this matter and for a remand to the District Ethics Committee for proceedings on the merits;
And the Disciplinary Review Board having reported to the Court that the Board granted respondent’s application to vacate the default and that respondent has filed a timely answer to the ethics complaint filed against her;
And good cause appearing;
It is ORDERED that the Order of the Court filed in this matter on November 18, 1998, that suspends LUBA ANNENKO from practice effective December 15,1998, is hereby vacated.